



EXHIBIT 10.2
[Letterhead of Scottrade Financial Services, Inc.]                    
700 Maryville Centre Drive St. Louis, MO 63141-5824
P.O. Box 31759 St. Louis, MO 63131-0759
(314) 965-1555 • (800) 888-1980
September 29, 2016
Peter J. deSilva
*************
*****************
Dear Peter:
At Scottrade Financial Services, Inc. (“Scottrade” and, together with its
subsidiaries, the “Company”), we recognize that our most valuable assets are our
employees and that our employees are essential to our past and future success. I
am writing you this letter to assure you that you are a highly valued employee
and that we are looking forward to your continued contributions in anticipation
of the possible sale of the Company. To motivate you to continue your high level
of commitment to the Company and to maintain continuity through the sale process
and thereafter, you have been selected to be eligible to receive special minimum
vesting of your SAR Award (as defined below) and other benefits in accordance
with the terms of this letter.
1.SAR Vesting and Acknowledgement and Additional Benefits
a.    Minimum Vesting of Scottrade Appreciation Right Award. As of the closing
date of a transaction that constitutes a Change of Control (as defined in your
SAR Agreement), the percentage of maturity of your total Value Points set forth
in your SAR Award shall be equal to the greater of (i) 40% or (ii) the
percentage that would otherwise be vested under your SAR Award pursuant to the
terms of the SAR Agreement. For purposes of this letter, “SAR Agreement” means
the Scottrade Appreciation Right Agreement (Jan 1, 2016 version (PdS Version))
between Peter J. deSilva and Scottrade, and “SAR Award” means any Scottrade
Appreciation Right Award granted to you by Scottrade.
b.    SAR Agreement Acknowledgement. You acknowledge and agree to the following
clarifying resolutions with respect to the SAR Agreement, which will be adopted
by Scottrade’s Board of Directors (the “Board”) in due course:
(i)    the applicable date for determining the “Net Purchase Price” (as defined
in the SAR Agreement), is the date of signing of any definitive agreement that
provides for a transaction or transactions, the consummation of which would
constitute a Change of Control (as defined in the SAR Agreement) and for
purposes of calculating the Net Purchase Price, there shall be no exclusion of
any amounts placed in escrow in connection with such transaction and any stock
consideration shall be valued based on the fair market value of the per share
market price or prices of such stock consideration on or about the date of
signing of such definitive agreement as determined by the Board;
(ii)    the applicable valuation date for purposes of determining the “Company
Value” (as defined in the SAR Agreement) is the last day of the most recently
completed





--------------------------------------------------------------------------------





calendar month immediately preceding the date of signing of any definitive
agreement that provides for a transaction or transactions, the consummation of
which would constitute a Change of Control, and Company Value shall exclude the
effects of accumulated other comprehensive income (“AOCT);
(iii)    for purposes of calculating the “Appreciation Amount” (as defined in
the SAR Agreement), determination of “Earnings” (as defined in the SAR
Agreement) shall exclude expenses and non-recurring charges related to the
Change of Control;
(iv)    for purposes of determining the Appreciation Amount for the calendar
year during which the Change of Control occurs and for the calendar year
immediately following the calendar year during which the Change of Control
occurs, determination of Earnings shall be based on (A) actual monthly Earnings
in accordance with the terms of the SAR Agreement (but excluding expenses and
non-recurring charges related to the Change of Control) for the full calendar
months preceding the Change of Control and (B) monthly Earnings per Value Point
of $3.00 for the calendar month during which the Change of Control occurs and
for each calendar month thereafter;
(v)    subject to the provisions of clauses (i) and (ii) above, your Change of
Control payment described in Section 3 of the SAR Agreement shall be equal to
the product of (a) the number of your “Mature” Value Points (within the meaning
set forth in the SAR Agreement) outstanding at any time within three months
before the successful completion of a Change of Control and (b) the excess, if
any, of the Net Purchase Price over the Company Value of Scottrade as of such
date, divided by the total number of shares of Scottrade and Mature Value Points
outstanding as of the successful completion of such a Change of Control; and
(vi)    each FY Bonus (as defined in the Employment Agreement by and between
Scottrade and you, dated January 22, 2016 (your “Employment Agreement”)) for the
Company’s 2017 fiscal year and each fiscal year of your employment during the
Employment Period thereafter shall equal 50% of your Base Salary (as defined in
your Employment Agreement and as may be increased from time to time). For the
avoidance of doubt, each FY Bonus for the Company’s 2017 fiscal year and each
fiscal year of your employment during the Employment Period thereafter shall not
be less than $300,000.
c.    Health and Welfare Benefit Payment. If (x) the Company terminates your
employment without Cause (as defined in your Employment Agreement) or (y) you
resign your employment for Good Reason (as defined in your Employment
Agreement), in either case on or after a Change of Control, and subject to the
conditions set forth in Section 8(c) of your Employment Agreement, you will be
entitled to a cash payment equal to the cost of one year of coverage under the
Company’s medical, dental and vision insurance plans in which you participate as
of your employment termination date.
d.    Accrued and Unused Vacation. A cash payment equal to your accrued and
unused vacation as of your employment termination date, determined in accordance
with the Company’s written vacation policy, which shall be paid in accordance
with such vacation policy.









--------------------------------------------------------------------------------





2.    Confidentiality
Until a general announcement by the Company, internally or publicly, of the sale
process, the existence of the sale process is confidential. Accordingly, you are
prohibited from discussing the potential sale of the Company with anyone (other
than discussions within the scope of your employment with those who have
formally been made aware of the possible sale). Notwithstanding the foregoing,
you are permitted to discuss the terms of this letter with your counsel, who
will also be subject to the confidentiality provisions of this Section 2.
Except as otherwise required or permitted under applicable law, this letter and
the benefits hereunder are confidential and may not be discussed with anyone
(including co-workers, bidders and the Company’s advisors) other than the signer
of this letter. Once the Company has made a general announcement regarding its
potential sale, but in no event prior to such an announcement, you may then
discuss this letter and the benefits hereunder with members of your family and
your financial and legal advisors who will also be under an obligation to keep
the terms of this letter confidential. While some employees may have been told
about the sale process and that they will be eligible for certain benefits, many
other employees will not. Out of consideration for them and to ensure the
integrity of the sale process, you are required to maintain the confidentiality
of this letter. We are relying on your sensitivity and professionalism in
observing this request and we note that any breach of this Section 2 will
constitute grounds for the Company to terminate your employment for “cause”. For
the avoidance of doubt, the obligations described in this Section 2 are in
addition to, and not in lieu of, your existing obligations of confidentiality
under any agreement between you and the Company, including but not limited to
the Confidentiality Agreement.
3.    General Provisions
a.    Not a Contract of Employment; No Impact on Other Benefits; No Assignment.
You and the Company acknowledge that this letter does not constitute a contract
of employment and your employment with any of the Company’s entities continues
to be for an indefinite period and may be terminated by you or us at any time,
subject to the terms of your Employment Agreement. The benefits provided to you
pursuant to Section 1 of this letter will not count toward or be considered in
determining, if applicable at any time, severance or employment payments or
benefits due under any applicable law, any plan, program, policy or arrangement
sponsored or maintained by the Company, nor are subject to any employer matching
contribution under any benefit or deferred compensation plan. This letter is
personal to you and you will not have any right to transfer, assign, pledge,
alienate or create a lien upon this letter or any rights hereunder. The benefits
set forth in Section 1 are unfunded and unsecured and payable out of the general
funds of the Company.
b.    Amendments and Waivers. Any provision of this letter may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.
c.    Counterparts. This letter may be executed as counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.







--------------------------------------------------------------------------------





Photographic, faxed or PDF copies of such signed counterparts may be used in
lieu of the originals for any purpose.
d.    Successors; Binding Agreement. The rights and obligations of the Company
under this letter shall be binding on any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
e.    Taxes. Any amounts payable or otherwise provided under this letter are
subject to withholding for applicable federal, state and local taxes or
otherwise as required by law.
f.    Governing Law. The laws of Missouri, without giving effect to its conflict
of laws principles, govern all matters arising out of or relating to this
letter, including its interpretation, construction, performance and enforcement.
g.    Entire Agreement; Required Recoupment. This letter and your Employment
Agreement and the SAR Agreement set forth the entire agreement between the
parties with respect to the subject matter hereof, and fully supersedes any and
all prior agreements, understandings, or representations between the parties
pertaining to the subject matter of this letter. Notwithstanding the foregoing,
nothing herein shall supersede any Non-Solicitation and Non-Competition
Agreement, Work Product Agreement, Arbitration Agreement or Confidentiality
Agreement entered into between you and the Company, which shall all remain in
full force and effect. For the avoidance of doubt, the benefits set forth in
Section 1 above shall be subject to recoupment to the extent required under
applicable law or regulation as in effect from time to time.
h.    Limitations. The provisions of this letter are subject to the terms and
conditions of all applicable law.
i.    Acknowledgement. You hereby acknowledge that the Company has recommended
to you that you seek counsel and advice with respect to this letter and that you
have obtained such counsel and advice as you deem appropriate.
j.    Termination of Letter. In the event that a Change of Control does not
occur by June 30, 2018, this letter will terminate and be of no force or effect.
Notwithstanding the foregoing, your obligation to maintain the confidentiality
of the existence of the sale process and this letter under Section 2 of this
letter will survive indefinitely.
[Remainder of Page Intentionally Blank]













--------------------------------------------------------------------------------





We thank you for the service you have rendered in the past and look forward to
your continued contribution to Company's success. Please acknowledge your
agreement and acceptance of the terms of this letter by signing below and
returning a copy of this letter to the signor of this letter as soon as possible
but no later than September 29, 2016.
 
 
Very truly yours,
 
 
 
 
 
 
 
Scottrade Financial Services, Inc.
 
 
 
 
 
 
 
By:
/s/ Rodger O. Riney
 
 
 
Name:
Rodger O. Riney
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
Agreed and accepted:
 
 
 
 
 
 
 
 
 
/s/ Peter J. deSilva
 
 
 
 
Peter J. deSilva
 
 
 
 
 
 
 
 
 
Date: September 29, 2016
 
 
 






